Citation Nr: 1122768	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-38 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for callosities and plantar warts of the feet with metatarsalgia, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to October 1970.  

This appeal arises from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To determine the current severity of his foot disorders and if the Veteran's service-connected disabilities alone rendered the Veteran unemployable, the RO arranged for VA examinations of the Veteran's spine and feet.  (He is service connected for chronic low back pain, status post discectomy with L4-5 and L5-S1 degenerative joint disease, evaluated as 40 percent disabling and callosities and plantar warts, bilaterally with metatarsalgia, postoperative, evaluated as 30 percent disabling.)  The Veteran appeared for VA examination and his feet were examined in April 2008.  A scheduled VA examination of the Veteran's spine was canceled.  A May 2008 Report of Contact indicates the Veteran spoke with a VA employee and explained he would be out of state until September 1, 2008, caring for a hospitalized relative.  He asked that his VA examination be rescheduled after September 2008.  A letter was mailed to the Veteran in June 2008 scheduling him for another VA examination that month.  The June 2008 VA examination was canceled because the Veteran failed to report.  

The Veteran timely informed the RO of his travel plans and clearly indicated his willingness to appear for VA examination.  He also demonstrated his willingness to appear by being examined by VA in April 2008.  The claim must be remanded to afford the Veteran a VA examination to determine if his service-connected disabilities alone render him unemployable.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all health care providers who have treated him for his service connected low back disorder or bilateral foot disorders since March 2009.  Attempt to obtain copies of pertinent treatment records identified by the Veteran.  

2.  The veteran should be afforded a VA examination of his service-connected feet and lumbar spine disorders to determine their current severity, and to obtain an opinion as to whether they render him unable to secure or follow a substantially gainful occupation.  The claims folder should be made available to the examiner for review before the examination, and any opinions expressed should be supported by a clear rationale.  

3.  If the benefit sought on appeal remains denied,  the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


